AP-77,041
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 4/29/2015 8:55:57 AM
                                                                    Accepted 4/29/2015 9:04:28 AM
    IN THE COURT OF CRIMINAL APPEALS OF TEXAS                    AT AUSTIN ABEL ACOSTA      CLERK



BRIAN SUNIGA,                 §
                                                                            April 29, 2015
Appellant                     §
                              §
v.                            §
                              §                   No. AP-77,041
THE STATE OF TEXAS,           §
Appellee                      §
                              §
_____________________________ §


  MOTION TO ABATE APPEAL FOR THE TRIAL COURT TO ENTER
    FINDINGS OF FACT AND CONCLUSIONS OF LAW AND FOR
           COMPLETION OF APPELLATE RECORD

      Comes now, Brian Suniga, Appellant, by and through counsel and files this

Motion to Abate Appeal for the Trial Court to Enter Findings of Fact and

Conclusions of Law and for Completion of Appellate Record, pursuant to TEX.

CODE CRIM. PROC. Art. 33.07, TEX. R. APP. P. 34.5 (c)(1) and 34.6(d), and Cullen

v. State, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), in support whereof

Appellant states the following:

      Appellant was convicted of capital murder and sentenced to death in the

140th Judicial District Court, Lubbock County, Texas, the Honorable Jim B.

Darnell presiding, Case # 2012-434,109. Appellant filed a designation of the

record on June 27, 2014, of which a copy is attached as Exhibit A. Appellant’s

                                        1
brief is currently due to be filed in this Court on May 1, 2015, the Clerk’s Record

having been filed on September 19, 2014, and the Reporter’s Record having been

filed on April 1, 2015.   Upon a preliminary review of the record, it has come to

counsel’s notice that there are omissions from both the Clerk’s Record and the

Reporter’s Record which must be remedied before the Appellant’s Opening Brief

can be prepared:

a)    Counsel for Mr. Suniga at trial argued a Motion to Suppress based on the
      Fourth Amendment to the United States Constitution. 28 RR 12-19. No
      copy of that Motion as filed is present in the record, although it is
      mentioned during the hearing on the Motion to Suppress. 28 RR 12.1

b)    After the denial of the Motion to Suppress, the trial court was asked by
      counsel for Mr. Suniga to prepare Findings of Fact and Conclusions of Law.
      32 RR 9. The court indicated that it would do so, and stated that the
      Findings and Conclusions would be filed after the conclusion of the case.
      32 RR 12. No Findings and Conclusions are included in the Clerk’s Record
      despite trial counsel’s request.

c)    It is clear from the record that at least one note was sent out by the jury
      during deliberations. 35 RR 44 (reference by court reporter to “First Jury
      Note.”). However, no jury notes are contained in the Clerk’s Record.

d)    Defense counsel at trial filed two motions for a change of venue, which
      appear at 3 CR 1849-58 and 3 CR 1958-85. There were two CD-ROM
      exhibits to the first motion, Exhibits C & D, and one to the second motion,
      Exhibit F. None of those CD-ROM exhibits have been provided as part of
      the appellate record.

      1
       The Clerk of Court was unable to locate a copy of that Motion, but one has
now been produced by the Office of the District Attorney, and the trial court has
already instructed that it be used to supplement the record.
                                         2
e)     Pursuant to TEX. R. APP. P. 34.5, the Clerk must include in the appellate
       record a copy of the trial court’s docket sheet. However, the docket sheet
       contained in the Clerk’s Record gives little more than the style of the case,
       but has no actual entries concerning filings, hearings or other activity in the
       case. 1 CR 8. Upon inquiry by Appellant’s counsel as to whether there was
       in fact a complete docket sheet, counsel was provided only with a
       computerized “Case Summary” which is incomplete - for example, a pretrial
       hearing of November 15, 2013, for which there is a transcript volume
       (Volume 2 of the Reporter’s Record) is not entered on that summary. In
       fact, no entries at all appear from August 22, 2013 to March 11, 2014,
       despite the fact that jury selection in this capital case began at the end of
       March 2014. On examining the “Case Summary,” which is attached as
       Exhibit B, it is clear that some hearings have not been transcribed, even
       though the Designation of Record sought “all hearings before the Court.”
       For example, there are entries in the Case Summary indicating that hearings
       were held on September 28, 2012; November 30, 2012; August 2, 2013;
       August 6, 2013; September 23, 2013 and December 5, 2013, well as
       possible hearings on April 26, 2012 and August 9, 2012.2 There may be
       other hearings that have not been transcribed but, because of the lack of a
       complete docket sheet, it is currently impossible to tell.3

f)     No record has been provided of some specific proceedings. For example,
       there is no transcript of the initial jury call and taking of juror excuses.
       According to trial counsel, with whom undersigned counsel has conferred,
       there was also a hearing concerning an attempt by Appellant to discharge
       trial counsel, with whom Appellant was dissatisfied. That hearing may have
       been conducted in chambers. No record has been provided of either of


       2
        These two dates are listed as “Plea Negotation Conf” (sic) and it is unclear whether they
were in fact hearings or court-mandated discussions between the parties.
       3
          Undersigned counsel has inquired of the court reporter whether there are remaining
untranscribed hearings. The court reporter has inspected a daily log that he keeps, and states that
he has not found any untranscribed hearings. However, the court reporter states he does not keep
a list of all hearings in a specific case, and it therefore appears possible that bringing a complete
list of specific hearing dates to his notice will ensure that all hearings have in fact been
transcribed. Undersigned counsel has also requested the time sheets of counsel for Mr. Suniga at
trial in order to ensure that all hearing dates in this case can be identified.

                                                  3
      those hearings.

g)    Furthermore, inspection of the recently-provided “Case Summary” shows
      entries revealing that there were letters - of which no description is given -
      filed in the case but not contained in the Clerk’s Record, as well as many
      sealed documents, motions and orders, which are not reflected in the
      existing Clerk’s Record in any way.

      With regard to sealed matters, there are two areas where undersigned

counsel requires access to the material in question:

      First, defense counsel at trial filed numerous motions and documents under

seal and obtained orders, which were also filed under seal. Those filings have

only recently come to undersigned counsel’s notice, since their very existence is

not apparent at all from the existing incomplete Clerk’s Record. Undersigned

counsel requests the provision of copies of those filings, with the originals to

continue to be kept under seal. Without these copies, it cannot be ascertained

whether any matter pertaining to them should be raised on appeal, in which case

an appropriate motion for unsealing can be filed. In the event that any of the

filings in question were made by the State, undersigned counsel requests that she

be so notified by the clerk, so that she can, if necessary, move for the unsealing of

the items in question or for them to be provided to counsel on a confidential basis.

      Second, the juror information cards and questionnaires in this capital case

have not been included in the appellate record as they are protected from public

                                          4
disclosure under TEX. CODE CRIM. PROC. Art. 35.29. Article 35.29 makes no

specific provision for the supply of that information to appellate counsel, although

it does do so with regard to successor counsel in Art. 11.071 proceedings.

Nonetheless, such juror information may be pertinent to, e.g., a comparison of

jurors for the purpose of a Batson v. Kentucky, 476 U.S. 79, 86 (1986) issue, see,

e.g., Bess v. State, 2013 Tex. Crim. App. Unpub. LEXIS 334 (Tex. Crim. App.

2013)(not designated for publication)(comparative juror analysis compares the

response of a truck panel member to the responses of other panelists with similar

characteristics who were not struck). That information would also be relevant in

ascertaining the degree of prejudice caused by the improper introduction of

evidence that would be of particular relevance to a particular juror because of their

background or sensibilities. Undersigned counsel therefore requests copies of the

juror information cards and questionnaires in this case, to be maintained by

counsel as confidential until and unless public disclosure is sought, if relevant to

the issues in this case.


             LEGAL PRINCIPLES CONCERNING PROVISION
                      OF APPELLATE RECORD.

      As explained above, it is apparent that the record of this case is far from

complete. Even the basic requirement under TEX. R. APP. P. 34.5 of providing a

                                          5
docket sheet has not been complied with; see also TEX. CODE CRIM. PROC. Art.

33.07 (creating duty for trial court clerk to keep a record of each criminal action

and the dates of the proceedings therein).

      The importance of the appellate record in a criminal case, particularly a

capital case where an Appellant’s life is at stake, is well-established. In Griffin v.

Illinois, 351 U.S. 12 (1956) the Supreme Court held that an indigent criminal

defendant has a right to the provision of the transcript of his trial, rooted in the

Due Process and Equal Protection Clauses of the Fourteenth Amendment. The

right to a transcript when faced with “devastatingly adverse action” by the State

was re-affirmed in M.L.B. v. S.L.J., 519 U.S. 102, 117 (1996) (petitioner entitled to

free transcript in case concerning termination of parental rights).

      This motion is also based on Appellant’s rights to due process, equal

protection, and effective assistance of appellate counsel in view of the heightened

Eighth Amendment reliability requirements in capital cases. Gilmore v. Taylor,

508 U.S. 333, 342 (1993); Woodson v. North Carolina, 428 U.S. 280, 305 (1976).

See also Monge v. California, 524 U.S. 721, 732 (1998)(“acute need” for

reliability in capital sentencing proceedings); accord Deck v. Missouri, 544 U.S.

622, 632-33 (2005).




                                           6
      Moreover, recently the right of an incarcerated individual to full access to

the courts in order to vindicate violations of fundamental rights was discussed by

this Court, in holding that an indigent inmate’s access to his trial transcript must

not be impeded. In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App. 2014)

(indigent inmate had clear right to access to information about cost of obtaining

trial transcript, which was required by “unequivocal, well-settled, and clearly

controlling legal principles”).

      It is not only the inmate’s right to have the record in his case, but also

counsel’s duty to ensure that a complete record is before the court, since the

appealing party must present the appellate tribunal with the record necessary to

establish a right to relief. Newman v. State, 331 S.W.3d 447 (Tex. Crim. App.

2011)(appellant who presented no record of a hearing concerning his speedy trial

claim should have lost in court of appeals). Moreover, the duty of counsel in a

capital case to ensure that the official record of the proceedings is complete is one

explicitly imposed by the State Bar of Texas: Guidelines and Standards for Texas

Capital Counsel, Texas Bar Journal 966-982 (November 2006), see Guideline

11.1.C: “Counsel at every stage have an obligation to satisfy themselves

independently that the official record of the proceedings is complete and to

supplement it as appropriate;” Guideline 12.2.A.7:

                                          7
      Counsel must recognize that errors are often committed by the clerk
      in preparation of the clerk’s transcript, and by the court reporter in
      compiling the reporter’s transcript, therefore counsel must ensure that
      the record is true, correct and complete in all respects. If errors or
      omissions are found, objections to the record must be immediately
      filed with the trial or appellate courts, to obtain corrections or
      hearings to insure reliability of the record.

      Where the Clerk’s Record or Reporter’s Record is found to be incomplete,

the appellate court may direct the trial court clerk and court reporter to prepare,

certify, and file the missing items or record in the appellate court. TEX. R. APP. P.

34.5 (c)(1) and TEX. R. APP.P. 34.6(d).

      With regard to the absence of the trial court’s promised findings of fact and

conclusions of law on the Motion to Suppress, these must be provided upon

Appellant’s timely request. Cullen v. State, 195 S.W.3d 696, 699 (Tex. Crim.

App. 2006)(upon request of the losing party on a motion to suppress evidence, the

trial court shall state its essential findings); See also State v. Elias, 339 S.W.3d

667, 674 (Tex. Crim. App. 2011) (requirement of findings of fact and conclusions

of law assures that appellate court has adequate basis upon which to review trial

court’s application of law to fact, based on reality of what occurred in trial court

and not on possibly fictitious assumptions).




                                           8
                          CONCLUSION AND PRAYER.

        Appellant’s opening brief cannot be filed before the record in the case is

complete and before the Findings of Fact and Conclusions of Law on Appellant’s

Motion to Suppress are prepared by the trial court. Given the number of

omissions in the current record, and their importance, for briefing to continue at

this point would deprive Appellant of his right to effective counsel on appeal and

would almost inevitably result in confusing piecemeal litigation of Appellant’s

case.

        WHEREFORE, Appellant Brian Suniga, prays the Court of Criminal

Appeals abate this case and its briefing schedule with immediate effect from the

date that this motion is filed, and remand this case to the 140th District Court with

instructions to that court to prepare and file the missing Findings of Fact and

Conclusions of Law.

        Appellant also specifically prays that this Court order the Clerk of the 140th

District Court to provide a supplemental Clerk’s Record containing:

        a)    A copy of Appellant’s Motion to Suppress together with its exhibits;

        b)    Copies of any and all jury notes and any written responses to them
              provided by the trial court;

        c)    Copies of the three missing CD-ROM exhibits to Appellant’s
              Motions for Change of Venue, 3 CR 1849-58 and 3 CR 1958-85;

                                           9
      d)     A complete docket sheet indicating all hearings conducted and all
             motions, orders or other filings, including any sealed filings, made in
             the trial court, and the date of each hearing or filing, and an indication
             of the party filing any sealed pleading. A copy of that docket sheet
             should also be provided to the court reporter in this case;

      e)     Copies of all pleadings, motions, orders, correspondence or other
             items filed in the trial court and not previously provided in the
             Clerk’s Record, with copies of any ex parte sealed pleadings by the
             defense to be provided separately to counsel for Appellant.

      In addition, Applicant prays that the Clerk be directed to provide copies of

all jury cards and questionnaires to Appellant’s counsel, to be maintained as

confidential until and unless public disclosure is sought, if relevant to the issues in

this case.

      Appellant further prays that this Court order the Court Reporter of the 140th

District Court, after reviewing the docket sheet to be prepared by the Clerk of

Court, to provide a supplemental Reporter’s Record of any hearing or proceeding

conducted in this cause not already provided, including transcripts of any hearings

conducted in chambers that were not ordered by the trial court to be placed under

seal. If any hearing was ordered by the trial court to be one whose transcript

should be sealed, Appellant prays that the Court Reporter be directed to notify

counsel for Appellant of the existence of such a hearing and its date.

      Appellant further prays for a period of thirty days from the time that the



                                          10
findings of fact and conclusions of law are filed, and the supplemental Clerk’s

Record and Reporter’s Record filed, in order to review the additional materials, in

accordance with TEX. R. APP. P. 38.6 which provides thirty days for the

preparation of an Appellant’s Brief after the record is filed.


                               Respectfully submitted,




                          __________________________
                                HILARY SHEARD
                            Law Office of Hilary Sheard
                           7301 Burnet Road # 102-328
                                Austin, Texas 78757
                               Phone (512) 524 1371
                                Fax (512) 646 7067
                            HilarySheard@Hotmail.com

                               Attorney for Appellant .




                                          11
                         CERTIFICATE OF SERVICE

I certify that on April 29 , 2015, a copy of the foregoing pleading was served
electronically via www.efileTexas.gov on:

      Jeffrey S. Ford, Esq.
      Chief - Appellate Division
      Lubbock County District Attorney’s Office
      Lubbock County Courthouse
      904 Broadway - 2nd Floor
      P.O. Box 10536
      Lubbock, Texas 79408.
      JFord@LubbockCDA.com




                                ____________________________
                                Hilary Sheard.




                                         12
EXHIBIT A
STATE OF TEXAS

vs.
                                 NO. 2012-434.109

                                                  IN THE DISTRICT

                                                  140n1 JUDICIAL DIS
                                                                        :t~ ~~
                                                                              ~


                                                                                 ~


                                                                              C~~~
                                                                                     '\
                                                                                     ~%


                                                                                             r::   ~.




                                                                            }-
                                                                                  ~            ~
BRIAN SUNIGA                                      LUBBOCKCOUNTY,               XAS,
                                                                                 ••
                                                                                             ~~~
                                                                                             "'() ";,1=-
                                                                                     
                                                                                               ~~
                  DESIGNATION OF RECORD ON APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant in the above styled and numbered cause and

files this Designation of Record on Appeal, pursuant to Rule 34 of the Texas Rules

of Appellate Procedure, and requests that the Clerk and Court Reporter of this

Honorable Court make and prepare as part of the record in the appeal of this cause

true and correct copies of the following matters in this cause and in any

predecessor causes: 1


I.     All pleadings and motions filed by the Defendant or by the State of Texas,
       and all rulings of the Court thereon, including any post-judgment motions
       and orders.

2.     All docket entries made by the Court.

3.    A complete reporter' s record, including testimony, arguments of counsel
      and rulings of the Court, at any and all hearings before the Court, including
      any status or pretrial hearings, the entire jury selection, and both phases of
      the jury trial, and all bills of exception and attempted bills of exception
      made by defense counsel or by the State of Texas.


'The Court's Order Appointing Counsel and Ordering Record on Appeal of June 5,
2014, has already recognized that Mr. Suniga is indigent and cannot pay for the
costs of an appellate record.
4.    All correspondence or other communications between the Trial Court and
      the defendant, counsel for the defense, counsel for the State of Texas, any
      witness, and any other person in connection with this case.

5.    All subpoenas and returns issued by either party at any stage of the
      proceedings.

6.    All communications between the Trial Court and the jury.

7.    All bench conferences, comments or rulings of the Court.

8.    All findings of fact and conclusions of law, requests therefore, and
      proposed findings and conclusions, and orders of the Court respecting same.

9.    Any plea bargain agreement between the Defendant and the State.

10.   Any judicial finding ofindigency of the Defendant

II.   The charge of the court at both the trial on the merits and the sentencing
      phase.

12.   The verdict fonns from both the trial on the merits and the sentencing
      phase.

13.   The judgment and sentence of the Court.

14.   The Defendant's Notice of Appeal, if any.

15.   The originals of the exhibits introduced into evidence, including any
      videotape or DVD recording admitted into evidence.

16.   The originals of all exhibits tendered as evidence before the Court, or
      requested by defense counsel or by the State of Texas to be made a part of
      the appellate record or of any bill of exceptions. including any videotape or
      DVD recording.

17.   The Designation of Record on Appeal.

18.   All requests for extensions of time to file the Reporter•s Record in this
      cause, and the Orders of the Court with respect thereto.

                                         2
19.    Any Motion to Correct or Supplement the Record in this cause, all
       testimony adduced at the hearing on said motion, and the Order of the Court
       with respect thereto.

20.    The Order of the Court approving the record in this cause.

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that the Clerk and the Court Reporter of this Court make and prepare as part

of the record in the appeal of this cause true and .correct copies of all matters listed

above, and make them a part of the record in the appeal of this cause.


                                   Respectfully submitted,




                                    HILARY SHEARD
                                   Texas Bar# 50511187
                                7301 Burnet Road,# 102-328
                                     Austin, TX 78757
                                   Phone: (512) 524 1371
                                    Fax: (512) 646 7067
                                HilarvSheard@Hotmail.com

                           Counsel for Brian Suniga, Appellant.




                                           3
                            CERTIFICATE OF SERVICE

       I certifY that on June 24,2014, a copy of the foregoing pleading was served
via U.S. Mail on:

             Jeffrey S. Ford, Esq.
             Chief- Appellate Division
             Lubbock County District Attorney's Office
             Lubbock County Courthouse
             904 Broadway - 2nd Floor
             P.O. Box 10536
             Lubbock, Texas 79408.




                                         Hilary Sheard.




                                       4
EXHIBIT B
Docket Sheet: 2012434109                                                                                   Page: 1
 Date Printed:04I09I2015

                                            CASE SUMMARY

Case number:2012434109                                                             File Date:02I29I2012
       Style: Texas, The State of                                           Disposition Date:051 1512014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: D140




 Events       Code          Description                 Event Date Actn Date      Comments
  1           CNRC          CASE RECV BY CDA            1212712011    I I
  2           GJUR          SCHEDULED FOR GRAND JURY    0212212012   0212212012
  3           CFGJ          CASE FILED GRAND JURY       0212212012   0212212012
  4           GJUR          SCHEDULED FOR GRAND JURY    02/2812012   0212812012
  5           CFGJ          CASE FILED GRAND JURY       0212812012   0212812012
  6           TRAN          TRANSFER CASE               0212912012    I I
  7           INDT          INDICTMENT FILED DIST COURT 0212912012    I I
  8           CAP!          CAPIAS ISSUED               0212912012    I I
  9           ARGN          ARRAIGNMENT DOCKET          0310112012   03101/2012
  10          CART          CAPIAS RETURNED - SERVED    0310512012   02129/2012
  11          PNCH          PLEA NEGOTIATION CONF       0412612012   0412612012
  12          DOCU          DOCUMENT                    0310712012   0310712012   OSSL-DISMIREINDICTED
  13          DOCU          DOCUMENT                    0310712012   0310712012   MDISIDCRI
  14          DOCU          DOCUMENT                    0310712012   03/0712012   MOTION TO TRANSFER
  15          DOCU          DOCUMENT                    0310712012   0310712012   ORDER OF THE COURT TO
  16           DOCU         DOCUMENT                    0310712012   0310712012   WITNESS PAIGE THOMAS RET
  17           DOCU         DOCUMENT                    0310712012   03107/2012   ORAR
  18          ORAR          ORDER OF ARRAIGNMENT        0310812012   0310112012
  19          OCAA          ORDER COURT APPOINTED       0311312012   0310512012
  20           MOTN         MOTION                      04/1112012   0411112012   FOR FUNDING OF DOC &
  21           ORDR         ORDER                       0411112012   0411112012   GRANTING DOC & DISCOVERY
  22           MOTN         MOTION                      0411312012   0411312012   DOCUMENT SEALED
  23           ORDR         ORDER                       0411312012   0411312012   DOCUMENT SEALED
  24           MOTN         MOTION                      0411112012   0411112012   DOCUMENT SEALED
  25           ORDR         ORDER                       0411112012   0411112012   DOCUMENT SEALED
  26           MOTN         MOTION                      0411112012   0411112012   DOCUMENT SEALED
  27           ORDR         ORDER                       0411112012   0411112012   DOCUMENT SEALED
  28           MOTN         MOTION                      0412412012   0412412012   DOCUMENT SEALED
  29           ORDR         ORDER                       0412412012   0412412012   DOCUMENT SEALED
  30           RQST         REQUEST                     0412512012   0412512012
  31           SPAP         SUBPOENA APPLICATION        04125/2012   0412512012
  32           SPNA         SUBPOENA ISSUED             04125/2012   0412512012
  33           SPAP         SUBPOENA APPLICATION        0412512012   0412512012
Docket Sheet: 2012434109                                                                                 Page: 2
 Date Printed:04/09/2015
                                          CASE SUMMARY

Case number:2012434109                                                            File Date:02/29/2012
       Style: Texas, The State of                                          Disposition DateflS/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code          DescriRtion                Event Date Actn Date      Comments
  34          SPNA          SUBPOENA ISSUED            04/25/2012   04/25/2012
  35          NOTC          NOTICE                     04/26/2012   04/26/2012
  36          PNCH          PLEA NEGOTIATION CONF      08/09/2012   08/09/2012
  37          NOTC          NOTICE                     05/22/2012   05/22/2012   THIS DOCUMENT IS SEALED
  38          MOTN          MOTION                     05/22/2012   05/22/2012   DOCUMENT SEALED
  39          ORDR          ORDER                      05/22/2012   05/22/2012   DOCUMENT SEALED
  40          DOCU          DOCUMENT                   06/05/2012   05/24/2012   VICTIM ASSISTANCE SERVICES
  41          DOCU          DOCUMENT                   06/05/2012   05/24/2012   NOTC TO DIVO- DAVID ROWSER
  42          DOCU          DOCUMENT                   06/05/2012   05/24/2012   NOTC TO DIVO-SHERI
  43          DOCU          DOCUMENT                   06/05/2012   05/24/2012   NOTC TO DIVO-JONATHAN
  44          MOTN          MOTION                     06/28/2012   06/27/2012   REQ ENDORSEMENT OF NAMES OF
  45          ORDR          ORDER                      06/28/2012   06/28/2012   GRANTING MOTN ENDORSEMENT
  46          DOCU          DOCUMENT                   06/28/2012   06/28/2012   DOCUMENT SEALED
  47          MOTN          MOTION                     06/28/2012   06/28/2012   DOCUMENT SEALED
  48          ORDR          ORDER                      06/28/2012   06/28/2012   DOCUMENT SEALED
  49           DOCU         DOCUMENT                   06/28/2012   06/28/2012   DOCUMENT SEALED
  so           MOTN         MOTION                     06/28/2012   06/28/2012   DOCUMENT SEALED
  51          ORDR          ORDER                      06/28/2012   06/28/2012   DOCUMENT SEALED
  52           DOCU         DOCUMENT                   06/28/2012   06/28/2012   DOCUMENT SEALED
  53           MOTN         MOTION                     06/28/2012   06/28/2012   DOCUMENT SEALED
  54           ORDR         ORDER                      06/28/2012   06/28/2012   DOCUMENT SEALED
  55           ORDR         ORDER                      07/10/2012   07/10/2012   DOCUMENT SEALED
  56           ORDR         ORDER                      07/13/2012   07/13/2012   DOCUMENT SEALED
  57           ORDR         ORDER                      07/19/2012   07/19/2012   DOCUMENT IS SEALED
  58           SSRV         SUBPOENA SERVED            07/24/2012   04/27/2012
  59           SSRV         SUBPOENA SERVED            07/25/2012   04/27/2012
  60           PTCH         PRETRIAL CONFERENCE HEARING09/28/2012   09/28/2012
  61           LETT         LETTER                     09/06/2012   08/07/2012
  62           PTMO         PRETRIAL MOTION            09/21/2012   09/21/2012   ALLOW DEF TO APPEAR IN
  63           PTMO         PRETRIAL MOTION            09/21/2012   09/21/2012   DISCOVERY
  64           PTMO         PRETRIAL MOTION            09/21/2012   09/21/2012   DISCOVER STS TO OFFER ACTS OF
  65           PTMO         PRETRIAL MOTION            09/21/2012   09/21/2012   FOR ACCESS TO PHYS EVID &
  66           PTMO         PRETRIAL MOTION            09/21/2012   09/21/2012   DISCOVERY OF PHOTOGRAPHS
Docket Sheet:2012434109                                                                                     Page: 3
Date Printed:04/09/2015
                                          CASE SUMMARY

Case number:2012434109                                                              File Date:02/29/2012
       Style :Texas, The State of                                            Disposition Dateil5/15/2014
          vs. SUNIGA, BRIAN

  Case Type:CAPITAL MURDER-OTH FELONY
      Court:D140




 Events      Code          DescriQtion                  Event Date Actn Date       Comments
  67         PTMO          PRETRIAL MOTION              09/21/2012    09/21/2012   PRESERVE RIGHT TO FILE ADDT'L
  68         PTMO          PRETRIAL MOTION              09/21/2012    09/21/2012   PRODUCTION OF GJ TRANSCRIPT
  69         PTMO          PRETRIAL MOTION              09/21/2012    09/21/2012   PROD EXCULP, IMPEACH,
  70         PTMO           PRETRIAL MOTION             09/21/2012    09/21/2012   DISCOVERY WITNESS STATEMENTS
  71         PTMO           PRETRIAL MOTION             09/21/2012    09/21/2012   RQSTS NOTC ST'S USE OF
  72         PTMO           PRETRIAL MOTION             09/21/2012    09/21/2012   PRECLUDE DEF BEING SHACKLED
  73         PTMO           PRETRIAL MOTION             09/21/2012    09/21/2012   ALLOW 20 DAY NOTC
  74          PTCH          PRETRIAL CONFERENCE HEARING 11/30/2012    11/30/2012
  75          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   CAPITAL SENTENCING
  76          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   37.071 UNCONSTITUTIONAL
  77          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   EXCULPATORY AND/OR
  78          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   GASKIN MOTION
  79          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   NEXUS LIMMITATION
  80          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   37.071 UNCONSTITUTIONAL
  81          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   37.071 UNCONSTITUTIONAL-LACK
  82          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   37.071 CONSTITUTIONAL-LACK OF
  83          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   37.071 UNCONSTITUTIONAL
  84          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   JURY SELECTION
  85          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   LIST VENIREMEN SUMMONED
  86          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   INDIVIDUAL VOIR DIRE
  87          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   VOIR DIRE EXPERT WITNESSES
  88          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   NOTC ST'S USE CERT COPIES OF
  89          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   DISC PROSECUTION EXPERTS
  90          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   COURT RPRTR REC PROCEEDINGS
  91          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   DISC OF PUNISHMENT EVIDENCE
  92          PTMO          PRETRIAL MOTION             11/19/2012    11/19/2012   NOTC ST'S USE EXTRAN OFFENSES
  93          MOTN          MOTION                      11/27/2012    11/26/2012   THIS DOCUMENT IS SEALED
  94          ORDR          ORDER                       11/27/2012    11/26/2012   THIS DOCUMENT IS SEALED
  95          MOTN          MOTION                      11/27/2012    11/26/2012   THIS DOCUMENT IS SEALED
  96          ORDR          ORDER                       11/27/2012    11/26/2012   THIS DOCUMENT IS SEALED
  97          MOTN          MOTION                      11/27/2012    11/26/2012   THIS DOCUMENT IS SEALED
  98          ORDR          ORDER                       11/27/ 2012   11/27/2012   THIS DOCUMENT IS SEALED
  99          MOTN          MOTION                      12/03/2012    12/03/2012   VIEW & PHOTOGRAPH TATTOOS
Docket Sheet:2012434109                                                                                    Page:4
 Date Printed:04/09/2015

                                              CASE SUMMARY

Case number:2012434109                                                              File Date:02/29/2012
       Style: Texas, The State of                                            Disposition Date!>5/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code          Descri~tion                  Event Date Actn Date      Comments
 100          ORDR          ORDER                        12/03/2012   12/03/2012   GRANTING STS MOTN TO
 101          MOTN          MOTION                       12/10/2012   12/07/2012   THIS DOCUMENT IS SEALED
 102          ORDR          ORDER                        12/10/2012   12/07/2012   THIS DOCUMENT IS SEALED
 103          NGJT          NOT GUlLTY JURY TRIAL DOCKET 09/23/2013   09/23/2013
 104          RQST          REQUEST                      02/11/2013   02/11/2013
 105          SPAP          SUBPOENA APPLICATION         02/11/2013   02/11/2013
 106          SPDT          SUBPOENA DUCES TECUM         02/12/2013   02/12/2013
 107          MOTN          MOTION                       04/01/2013   04/01/2013   GRANTING DEF'S MOTN FOR DISC
 108          ORDR          ORDER                        04/01/2013   04/01/2013   GRANTING DEF'S MOTN FOR DISC
 109          MOTN          MOTION                       05/24/2013   05/21/2013   TO DISMISS INDICTMENT
 110          PTCH          PRETRIAL CONFERENCE HEARING08/02/2013     08/02/2013
 111           MOTN         MOTION                       07/23/2013   07/23/2013   TO ALLOW DEF EQUAL ACCESS
 112           RQST         REQUEST                      07/23/2013   07/23/2013
 113           RQST         REQUEST                      07/23/2013   07/23/2013
 114           PREC         PRECEPT ISSUED               07/24/2013   07/24/2013
 115           PREC         PRECEPT ISSUED               07/24/2013   07/24/2013
 116           MCON         MOTION FOR CONTINUANCE       07/23/2013   07/23/2013   THIS DOCUMENT IS SEALED
 117          AFDV          AFFIDAVIT FILED              07/23/2013   07/23/2013   THIS DOCUMENT IS SEALED
 118           AFDV         AFFIDAVIT FILED              07/23/2013   07/23/2013   THIS DOCUMENT IS SEALED
  119          AFDV         AFFIDAVIT FILED              07/23/2013   07/23/2013   THIS DOCUMENT IS SEALED
  120          NOSV         NOTICE OF SERVICE            07/25/2013   07/24/2013
  121          NOSV         NOTICE OF SERVICE            07/31/2013   07/29/2013
  122          PTCH         PRETRIAL CONFERENCE HEARING08/06/2013     08/06/2013
  123          NGJT         NOT GUILTY JURY TRIAL DOCKET 12/05/2013   12/05/2013
  124          DOCU         DOCUMENT                     08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED
  125          MOTN         MOTION                       08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED
  126          ORDR         ORDER                        08/13/2013   08/13/2013   THIS DOCUMENT IS SEALD
  127          DOCU         DOCUMENT                     08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED
  128          MOTN         MOTION                       08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED
  129          ORDR         ORDER                        08/13/2013   08/13/2013   THIS DOCUMENT IS SEALED
  130          ORDR         ORDER                        08/13/2013   08/13/2013
  131          ORDR         ORDER                        08/13/2013   08/13/2013
  132          MOTN         MOTION                       08/22/2013   05/20/2013   THIS DOCUMENT IS SEALED
Docket Sheet:2012434109                                                                                Page: 5
 Date Printed:04/09/2015

                                             CASE SUMMARY

Case number:2012434109                                                          File Date:02/29/2012
        Style: Texas, The State of                                       Disposition Date1>5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: D140




 Events       Code          DescriQtion              Event Date Actn Date      Comments
 133          PTMO          PRETRIAL MOTION          03/11/2014   03/11/2014   FOR FUNDS FOR SUITABLE
 134          PTOR          PRETRIAL ORDER           03/11/2014   03/11/2014   GRANTING MTN FOR FUNDS FOR
 135          PTMO          PRETRIAL MOTION          03/11/2014   03/11/2014   FOR FUNDING SERVICES ALLIANCE
 136          PTOR          PRETRIAL ORDER           03/11/2014   03/11/2014   GRANTING FUNDING MTN EXP SVC
 137          DOCU           DOCUMENT                03/11/2014   03/11/2014   INSTRUCTIONS FOR JUROR
 138          DOCU          DOCUMENT                 03/12/2014   03/12/2014   SEE NOTES FOR COMPLETE TITLE
 139          DSEP           DESIGNATION OF EXPERT   03/12/2014   03/12/2014   STATE'S 1ST SUPP DES OF EXP
 140           wm            WITNESS LIST            03/12/2014   03/12/2014   STATE'S WITNESS LIST
 141           NOEE          NOTICE OF EXTRA EVID    03/12/2014   03/12/2014   STATE'S 1ST SUPP NOEE
 142           ORDR          ORDER                   03/11/2014   03/11/2014   GRANTING MOTN FUNDS
 143           ORDR          ORDER                   03/11/2014   03/11/2014   GRANTING FUNDING MOTN EXP
 144           NOEE          NOTICE OF EXTRA EVID    03/14/2014   03/14/2014   STATES' 2ND SUPP NOEE
 145           RQST          REQUEST                 03/17/2014   03/17/2014   CRIMINAL PROCESS REQUEST
 146           SPAP          SUBPOENA APPLICATION    03/17/2014   03/17/2014
 147           SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
 148           RQST          REQUEST                 03/18/2014   03/18/2014   CRIMINAL PROCESS REQUEST
 149           SPAP          SUBPOENA APPLICATION    03/18/2014   03/18/2014
 150           SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
 151           SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  152          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  153          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  154          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  155          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  156          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  157          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  158          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  159          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  160          SPNA          SUBPOENA ISSUED         03/18/2014   05/05/2014
  161          RCPT          RECEIPT                 03/18/2014   03/18/2014   PICK-UP RECEIPT
  162          RCPT          RECEIPT                 03/18/2014   03/18/2014   PICK-UP RECEIPT
  163          RQST          REQUEST                 03/21/2014   03/21/2014
  164          SPDT          SUBPOENA DUCES TECUM    03/21/2014   03/21/2014
  165          SPAP          SUBPOENA APPLICATION    03/21/2014   03/21/2014
Docket Sheet:2012434109                                                                               Page: 6
 Date Printed:04/09/2015
                                           CASE SUMMARY

Case number:2012434109                                                         File Date:02/29/2012
       Style: Texas, The State of                                       Disposition Date1>5/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code          DescriRtion             Event Date Actn Date      Comments
 166          RCPT          RECEIPT                 03/21/2014   03/21/2014   PICK-UP RECEIPT
 167          PTMO          PRETRIAL MOTION         03/25/2014   03/25/2014   STATE'S DISCOVERY
 168          SSRV          SUBPOENA SERVED         03/25/2014   03/24/2014
 169          RQST          REQUEST                 03/25/2014   03/25/2014   CRIMINAL PROCESS REQUEST
 170          SPAP          SUBPOENA APPLICATION    03/25/2014   03/25/2014
 171          SPAP          SUBPOENA APPLICATION    03/25/2014   03/25/2014
 172          SPAP          SUBPOENA APPLICATION    03/25/2014   03/25/2014
 173          SPDT          SUBPOENA DUCES TECUM    03/26/2014   03/26/2014
 174          SPDT          SUBPOENA DUCES TECUM    03/26/2014   03/26/2014
 175          SPDT          SUBPOENA DUCES TECUM    03/26/2014   03/26/2014
 176          RCPT          RECEIPT                 03/26/2014   03/26/2014   PICK-UP RECEIPT
 177          WITL          WITNESS LIST            03/28/2014   03/28/2014   STATE'S 1ST SUPP WITNESS LIST
 178          PTMO          PRETRIAL MOTION         03/31/2014   03/26/2014   FOR RELEASE OF RECORDS
 179          PTOR          PRETRIAL ORDER          03/31/2014   03/27/2014   FOR RELEASE OF RECORDS
 180          RQST          REQUEST                 03/31/2014   03/31/2014   CRIMINAL PROCESS REQUEST
 181          SPAP          SUBPOENA APPLICATION    03/31/2014   03/31/2014
 182          SPNA          SUBPOENA ISSUED         04/02/2014   05/05/2014
 183          SPNA          SUBPOENA ISSUED         04/02/2014   05/05/2014
 184          MOTN          MOTION                  04/02/2014   03/24/2014
 185          ORDR          ORDER                   04/02/2014   04/01/2014
 186          SSRV          SUBPOENA SERVED         04/03/2014   04/03/2014
 187          SSRV          SUBPOENA SERVED         04/03/2014   04/03/2014
 188           RCPT         RECEIPT                 04/02/2014   04/02/2014   PICK-UP RECEIPT
  189          DOCU         DOCUMENT                04/04/2014   04/03/2014
  190          DSEP         DESIGNATION OF EXPERT   04/07/2014   04/07/2014   DEF DESIGNATION OF EXPERT
  191          RQST         REQUEST                 04/07/2014   04/07/2014   CRIMINAL PROCESS REQUEST
  192          SPAP         SUBPOENA APPLICATION    04/07/2014   04/07/2014
  193          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
  194          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
  195          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
  196          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
  197          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
  198          SPNA         SUBPOENA ISSUED         04/08/2014   05/05/2014
Docket Sheet:2012434109                                                                             Page: 7
 Date Printed:04/09/2015
                                          CASE SUMMARY

Case number:2012434109                                                       File Date:02/29/2012
       Style:Texas, The State of                                      Disposition Dateil5/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code         Description            Event Date Actn Date       Comments
 199          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 200          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 201          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 202          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 203          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 204          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 205          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 206          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 207          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 208          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 209          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 210          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 211          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 212          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 213          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 214          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 215          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 216          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 217          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 218          SPNA         SUBPOENA ISSUED        04/08/2014   05/05/2014
 219          RCPT         RECEIPT                04/09/2014   04/09/2014    PICK-UP RECEIPT
 220          SSRV         SUBPOENA SERVED        04/15/2014   04/14/201.4
 221          SSRV         SUBPOENA SERVED        04/16/2014   04/15/2014
 222          RQST         REQUEST                04/15/2014   04/15/2014    CRIMINAL PROCESS REQUEST
 223          SPAP         SUBPOENA APPUCATION    04/15/2014   04/15/2014
 224          SPOT         SUBPOENA DUCES TECUM   04/16/2014   04/16/2014
 225          SSRV         SUBPOENA SERVED        04/16/2014   04/16/2014
 226          RCPT         RECEIPT                04/16/2014   04/16/2014    PICK-UP RECEIPT
  227         SSRV         SUBPOENA SERVED        04/21/2014   04/21/2014
  228         RQST         REQUEST                04/22/2014   04/22/2014    CRIMINAL PROCESS REQUEST
  229         SPAP         SUBPOENA APPUCATION    04/22/2014   04/22/2014
  230         SPNA         SUBPOENA ISSUED        04/24/2014   05/05/2014
  231         SPNA         SUBPOENA ISSUED        04/24/2014   05/05/2014
Docket Sheet:2012434109                                                                                   Page: 8
 Date Printed:04/09/2015

                                          CASE SUMMARY

Case number:2012434109                                                           File Date~2/29/2012
       Style: Texas, The State of                                         Disposition Date1)5/ 15/ 2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: 0140




 Events       Code          Description            Event Date Actn Date          Comments
 232          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 233          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 234          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 235          RQST          REQUEST                04/22/2014     04/22/2014     CRIMINAL PROCESS REQUEST
 236          SPAP          SUBPOENA APPUCATION    04/22/2014     04/22/2014
 237          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 238          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 239          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 240          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 241          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 242          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 243          RQST          REQUEST                04/ 23/ 2014   04/ 23/ 2014   CRIMINAL PROCESS REQUEST
 244          SPAP          SUBPOENA APPUCATION    04/23/2014     04/23/ 2014
 245          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 246          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 247          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 248          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 249          SPNA          SUBPOENA ISSUED        04/24/2014     05/05/2014
 250          RQST          REQUEST                04/24/2014     04/24/2014     CRIMINAL PROCESS REQUEST
 251          SPAP          SUBPOENA APPUCATION    04/ 24/2014    04/ 24/2014
 252          SPAP          SUBPOENA APPUCATION    04/ 24/ 2014   04/ 24/ 2014
 253          SPAP          SUBPOENA APPUCATION    04/ 24/ 2014   04/ 24/ 2014
 254          SPOT          SUBPOENA DUCES TECUM   04/ 24/ 2014   04/ 24/ 2014
 255          SPOT          SUBPOENA DUCES TECUM   04/ 24/ 2014   04/ 24/ 2014
 256          SPOT          SUBPOENA DUCES TECUM   04/ 24/ 2014   04/ 24/ 2014
 257          SPNA          SUBPOENA ISSUED        04/ 24/ 2014   05/ 05/ 2014
 258           RCPT         RECEIPT                04/ 24/ 2014   04/ 24/ 2014   PICK-UP RECEIPT
 259           RCPT         RECEIPT                04/24/2014     04/ 24/ 2014   PICK-UP RECEIPT
 260           RCPT         RECEIPT                04/24/2014     04/24/2014     PICK-UP RECEIPT
 261          ORDR          ORDER                  04/25/2014     04/24/2014     NEWS COMMUNICATION GAG
 262           RQST         REQUEST                04/25/2014     04/25/2014     CRIMINAL PROCESS REQUEST
 263           SPAP         SUBPOENA APPUCATION    04/25/2014     04/25/2014
 264           SPNA         SUBPOENA ISSUED        04/25/2014     04/28/2014
Docket Sheet: 2012434109                                                                               Page: 9
 Date Printed :04/09/ 2015
                                               CASE SUMMARY

Case number:2012434109                                                          File Date:02/29/2012
        Style:Texas, The State of                                        Disposition Date!>5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code           Description             Event Date Actn Date       Comments
 265          SSRV           SUBPOENA SERVED         04/28/2014   04/24/2014
 266          SSRV           SUBPOENA SERVED         04/28/2014   04/24/2014
 267          SSRV           SUBPOENA SERVED         04/28/2014   04/24/2014
 268           SSRV          SUBPOENA SERVED         04/28/2014   04/24/2014
 269           SSRV          SUBPOENA SERVED         04/28/2014   04/24/2014
 270           MOTN          MOTION                  04/25/2014   04/25/2014    CHANGE OF VENUE/OM OF
 271           AFDV          AFFIDAVIT FILED         04/28/2014   04/27/2014    CONTROVERTING AFFIDAVIT
 272           AFDV          AFFIDAVIT FILED         04/28/2014   04/26/2014    CONTROVERTING AFFIDAVIT
 273           AFDV          AFFIDAVIT FILED         04/28/2014   04/27/2014    CONTROVERTING AFFIDAVIT
 274           RCPT          RECEIPT                 04/25/2014   04/25/2014    PICK-UP RECEIPT
 275           RCPT          RECEIPT                 04/25/2014   04/25/2014    PICK-UP RECEIPT
 276           SSRV          SUBPOENA SERVED         05/01/2014   04/29/2014
  277          SSRV          SUBPOENA SERVED         05/01/2014   04/29/2014
  278          RQST          REQUEST                 05/01/2014   05/01/2014    CRIMINAL PROCESS REQUEST
  279          SPAP          SUBPOENA APPLICATION    05/01/2014   05/01/2014
  280          SPNA          SUBPOENA ISSUED         05/02/2014   05/05/2014
  281          SPNA          SUBPOENA ISSUED         05/02/2014   05/05/2014
  282          RQST          REQUEST                 05/01/2014   05/01/2014    CRIMINAL PROCESS REQUEST
  283          SPAP          SUBPOENA APPLICATION    05/01/2014   05/01/2014
  284          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  285          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  286          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  287          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  288          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  289          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  290          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  291          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  292          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  293          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  294          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  295          SPNA          SUBPOENA ISSUED         05/02/2014   05/ 12/2014
  296          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
  297          SPNA          SUBPOENA ISSUED         05/02/2014   05/12/2014
Docket Sheet: 2012434109                                                                             Page: 10
 Date Printed:04/09/2015
                                           CASE SUMMARY

Case number:2012434109                                                        File Date:02/29/2012
       Style: Texas, The State of                                      Disposition Date:05/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: D140




 Events       Code          DescriQtion            Event Date Actn Date      Comments
 298          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 299          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 300          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 301          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 302          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 303          SPNA          SUBPOENA ISSUED        05/02/2014   05/12/2014
 304          APPC          APPLICATION            05/05/2014   05/05/2014   FOR BENCH WARRANT
 305          RQST          REQUEST                05/05/2014   05/05/2014   CRIMINAL PROCESS REQUEST
 306          SPAP          SUBPOENA APPLICATION   05/05/2014   05/05/2014
 307          SPNA          SUBPOENA ISSUED        05/05/2014   05/12/2014
 308          RCPT          RECEIPT                05/05/2014   05/05/2014   PICK UP RECEIPT
 309          RCPT          RECEIPT                05/05/2014   05/05/2014   PICK UP RECEIPT
 310          RQST          REQUEST                05/07/2014   05/07/2014   CRIMINAL PROCESS REQUEST
 311          SPAP          SUBPOENA APPLICATION   05/07/2014   05/07/2014
 312          SPNA          SUBPOENA ISSUED        05/08/2014   05/13/2014
 313           RQST         REQUEST                05/07/2014   05/07/2014   CRIMINAL PROCESS REQUEST
 314          SPAP          SUBPOENA APPLICATION   05/07/2014   05/07/2014
 315           SPNA         SUBPOENA ISSUED        05/08/2014   05/13/2014
 316           SPNA         SUBPOENA ISSUED        05/08/2014   05/13/2014
 317           SPNA         SUBPOENA ISSUED        05/08/2014   05/13/2014
 318           BENW         BENCH WARRANT          05/08/2014   05/09/2014
 319           RQST         REQUEST                05/09/2014   05/09/2014
 320           SPAP         SUBPOENA APPLICATION   05/09/2014   05/09/2014
  321          SPNA         SUBPOENA ISSUED        05/09/2014   05/12/2014
  322          SPNA         SUBPOENA ISSUED        05/09/2014   05/12/2014
  323          SPNA         SUBPOENA ISSUED        05/09/2014   05/12/2014
  324          SPNA         SUBPOENA ISSUED        05/09/2014   05/12/2014
  325          SPNA         SUBPOENA ISSUED        05/09/2014   05/12/2014
  326          DOCU         DOCUMENT               05/09/2014   05/09/2014   PICK-UP RECEIPT
  327          DOCU         DOCUMENT               05/08/2014   05/08/2014   PICK-UP RECEIPT
  328          DOCU         DOCUMENT               05/08/2014   05/08/2014   PICK-UP RECEIPT
  329          SSRV         SUBPOENA SERVED        05/12/2014   04/12/2014
  330          wm           WITNESS LIST           05/12/2014   05/12/2014   STATE'S 4TH SUPP. WITNESS LIST
Docket Sheet:2012434109                                                                                   Page: 11
 Date Printed:04/09/2015
                                          CASE SUMMARY

Case number:2012434109                                                             File Date:02/29/2012
       Style:Texas, The State of                                            Disposition Date:05/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code         DescriRtion                 Event Date Actn Date       Comments
 331          MOTN         MOTION                      05/12/2014    05/12/2014   DEF'S 2ND MOTION FOR CHANGE
 332          RQST         REQUEST                     05/12/2014    05/12/2014   CRIMINAL PROCESS REQUEST
 333          SPAP         SUBPOENA APPLICATION        05/12/2014    05/12/2014
 334          SPNA         SUBPOENA ISSUED             05/12/2014    05/13/2014
 335          SPNA         SUBPOENA ISSUED             05/12/2014    05/13/2014
 336          SPNA         SUBPOENA ISSUED              05/12/2014   05/13/2014
 337          SPAP         SUBPOENA APPLICATION         05/13/2014   05/13/2014
 338          PTMO         PRETRIAL MOTION              05/13/2014   05/06/2014   STATE'S 3RD SUPP NOEE
 339          PTMO         PRETRIAL MOTION              05/13/2014   05/06/2014   STATE'S 4TH SUPP NOEE
 340          PTMO         PRETRIAL MOTION              05/13/2014   05/13/2014   STATE'S 5TH SUPP NOEE
 341          PTMO         PRETRIAL MOTION              05/13/2014   05/13/2014   STATE'S 1ST SUPP NOTICE OF
 342          WITL         WITNESS LIST                 05/13/2014   05/13/2014   STATE'S 2ND SUPP WITNESS LIST
 343          WITL         WITNESS LIST                 05/13/2014   05/13/2014   STATE'S 3RD SUPP WITNESS LIST
 344          SPOT         SUBPOENA DUCES TECUM         05/13/2014   05/12/2014
 345          DOCU         DOCUMENT                     05/12/2014   05/12/2014   PICK-UP RECEIPT
 346          SSRV         SUBPOENA SERVED              05/13/2014   05/13/2014
 347          SSRV         SUBPOENA SERVED              05/13/2014   05/13/2014
 348          SSRV         SUBPOENA SERVED              05/13/2014   05/08/2014
 349          SSRV         SUBPOENA SERVED              05/14/2014   05/14/2014
 350          SSRV         SUBPOENA SERVED              05/21/2014   05/09/2014
 351          JPSS         JURY PANEL SELECTED AND      05/13/2014   05/13/2014
 352          RQST         REQUEST                      05/27/2014   05/27/2014
 353          ORDR         ORDER                        05/27/2014   05/09/2014
 354          MOTN         MOTION                       05/29/2014   05/29/2014   TO SEAL EVIDENCE
  355         SRNS         SERVICE NOT ISS BY DC        05/27/2014   05/27/2014
  356         SRNS         SERVICE NOT ISS BY DC        05/27/2014   05/27/2014
  357         SRSD         SERVICE NOT ISS BY DC SERVED 05/27/2014   05/05/2014
  358         SRSD         SERVICE NOT ISS BY DC SERVED 05/27/2014   05/09/2014
  359         SRSD         SERVICE NOT ISS BY DC SERVED 05/27/2014   05/12/2014
  360         SRSD         SERVICE NOT ISS BY DC SERVED 05/27/2014   05/10/2014
  361         ORDR         ORDER                        05/29/2014   05/29/2014   TO SEAL EVIDENCE
  362         ORDR         ORDER                        05/29/2014   05/27/2014   ORDER AND NOTICE
  363         SSRV         SUBPOENA SERVED              06/02/2014   04/25/2014
Docket Sheet:2012434109                                                                                   Page: 12
 Date Printed:04/09/2015

                                           CASE SUMMARY

Case number:2012434109                                                             File Date:02/29/2012
        Style:Texas, The State of                                           Disposition Dateil5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: D140




 Events       Code          DescriRtion                 Event Date Actn Date      Comments
 364          SSRV          SUBPOENA SERVED             06/02/2014   04/25/2014
 365          SSRV          SUBPOENA SERVED             06/02/2014   04/08/2014
 366          SSRV          SUBPOENA SERVED             06/02/2014   05/13/2014
 367          SSRV          SUBPOENA SERVED             06/02/2014   04/28/2014
 368          SSRV          SUBPOENA SERVED             06/02/2014   04/28/2014
 369          SSRV          SUBPOENA SERVED             06/02/2014   05/12/2014
 370          SSRV          SUBPOENA SERVED             06/02/2014   04/08/2014
 371          JURY          JURY SELECTION LIST         04/15/2014   04/15/2014
 372          DOCU          DOCUMENT                    05/15/2014   05/15/2014   DF'S REQUESTED JURY
 373          COR           COURT CHARGE TO THE JURY    05/15/2014   05/15/2014
 374          VERD          VERDICT                     05/15/2014   05/15/2014   GUILTY
 375          OBIT          OBJECTION FILED             05/19/2014   05/19/2014
 376          OBJT          OBJECTION FILED             05/19/2014   05/19/2014   DF'S OBJECTIONS TO THE CHARGE
 377          DOCU          DOCUMENT                    04/15/2014   04/15/2014   NOTE FROM JUDGE TO
 378          CCPN          COURT CHARGE ON PUNISHMENT05/20/2014     05/20/2014
 379          VERD          VERDICT                     05/20/2014   05/20/2014   SPECIAL ISSUE #1
 380          VERD          VERDICT                     05/20/2014   05/20/2014   SPECIAL ISSUE #2
 381          VERD          VERDICT                     05/20/2014   05/20/2014   SPECIAL ISSUE #3
 382          OSSL          ORDER / SHERIFFS SLIP       06/03/2014   05/20/2014   WITNESS M ZUNIGA CAN BE
 383          OSSL          ORDER/ SHERIFFS SLIP        06/03/2014   05/20/2014   DEATH
 384          TCCA          TRIAL CT CERT OF APPEAL     06/03/2014   05/20/2014
 385          NJDP          NG/P JURY-DEATH PENALTY     06/03/2014   05/15/2014
 386          SENT          SENTENCE                    06/03/2014   05/20/2014
 387          OPAF          ORDER TO PAY AlTORNEY FEE   06/03/2014   06/02/2014
 388          ORDR          ORDER                       06/03/2014   06/02/2014   TOW/DRAW FUNDS
 389           LElT         LElTER                      06/04/2014   06/04/2014   TO WITHDRAW FUNDS
  390          AlTP         AlTORNEY APPOINTMENT        06/05/2014   06/05/2014
  391          STFC         STATEMENT OF FACTS          06/05/2014   05/20/2014   DEATH SENTENCE
  392          OCAA         ORDER COURT APPOINTED       06/06/2014   06/05/2014   & ORDERING RECORD ON APPEAL
  393          OPAY         ORDER FOR PAYMENT           06/06/2014   05/29/2014   SARAH ROTHWELL-EXPERT
  394          OPAY         ORDER FOR PAYMENT           06/06/2014   05/29/2014   SLR CONSULTING-EXPERT
  395          NOTC         NOTICE                      06/11/2014   06/11/2014
  396          MNTR         MOTION FOR NEW TRIAL        06/12/2014   06/12/2014
Docket Sheet:2012434109                                                                           Page: 13
 Date Printed:04/09/2015

                                          CASE SUMMARY

Case number:2012434109                                                     File Date:02/29/2012
       Style: Texas, The State of                                   Disposition Date!)5/15/2014
          vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court: D140




 Events       Code          Description         Event Date Actn Date      Comments
 397          DOCU          DOCUMENT            06/13/2014   06/12/2014   PAYMENT FOR SERVICES
 398          OPAY          ORDER FOR PAYMENT   06/18/2014   06/18/2014   TERRY HANSHEW OCR
 399          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 400          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 401          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 402          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 403          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 404          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 405          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 406          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 407          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 408          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 409          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 410          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 411          DOCU          DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 412           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 413           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 414           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 415           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 416           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 417           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 418           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 419           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 420           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 421           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 422           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 423           DOCU         DOCUMENT            06/24/2014   05/20/2014   SEALED DOCUMENT
 424           NOTC         NOTICE              06/24/2014   06/24/2014
 425           LETT         LETTER              06/27/2014   06/24/2014
 426           RQST         REQUEST             06/27/2014   06/27/2014   DESIGNATION OF RECORD ON
 427           LETT         LETTER              06/27/2014   06/23/2014
  428          DOCU         DOCUMENT            07/02/2014   09/17/2014   APPEAL TIMETABLE
  429          OPAY         ORDER FOR PAYMENT   07/30/2014   07/17/2014   HANSHEW - COURT REPORTER
Docket Sheet: 2012434109                                                                                   Page: 14
 Date Printed :04/09/2015

                                            CASE SUMMARY

Case number:2012434109                                                             File Date:02/29/2012
        Style:Texas, The State of                                           Disposition Date1:>5/15/2014
           vs. SUNIGA, BRIAN

   Case Type: CAPITAL MURDER-OTH FELONY
       Court:D140




 Events       Code          DescriRtion                 Event Date Actn Date      Comments
 430          NRET          NOTICE RETURNED CERTIFIED   08/01/2014   06/27/2014
 431          CLRC          CLERKS RECORD               09/16/2014   09/16/2014   VOLUME 1 OF 3
 432          CLRC          CLERKS RECORD               09/16/2014   09/16/2014   VOLUME 2 OF 3
 433          CLRC          CLERKS RECORD               09/16/2014   09/16/2014   VOLUME 3 OF 3
 434          NOTC          NOTICE                      09/17/2014   09/17/2014
 435          NOTC          NOTICE                      09/17/2014   09/17/2014
 436          NOTC          NOTICE                      09/22/2014   09/19/2014   CCA RECEIVED CLRC 09/19/2014
 437          LETT          LETTER                      09/29/2014   09/29/2014
 438          DOCU          DOCUMENT                    10/02/2014   09/27/2014   COURT REPORTER'S I NVOICE
 439          NRET          NOTICE RETURNED CERTIFIED   10/07/2014   09/19/2014
 440          CMPM          COMMITMENT PENDING          10/08/2014   10/08/2014
 441          CMRT          COMMITMENT RETURNED TIME    10/31/2014   10/30/2014
 442          DOCU          DOCUMENT                    11/03/2014   10/30/2014   COURT REPORTER'S INVOICE
 443          DOCU          DOCUMENT                    12/17/2014   10/30/2014   INVOICE FOR PAYMENT OF RREC
 444          DOCU          DOCUMENT                    01/06/2015   01/06/2015   SEALED DOCUMENT
 445          DOCU          DOCUMENT                    01/29/2015   01/26/2015   INVOICE FOR REPORTER'S RECORD
 446          MOTN          MOTION                      01/15/2015   01/15/2015   STATE'S MOTN TO WITHDRAW
 447          ORDR          ORDER                       01/15/2015   01/15/2015   ON STATE'S MOTN TO WITHDRAW
 448          DOCU          DOCUMENT                    03/27/2015   03/25/2015   INVOICE FOR REPORTER'S RECORD
 449          DOCU          DOCUMENT                    03/27/2015   03/25/2015   INVOICE FOR REPORTER'S RECORD